Koeppel v Volkswagen Group of Am., Inc. (2018 NY Slip Op 00013)





Koeppel v Volkswagen Group of Am., Inc.


2018 NY Slip Op 00013


Decided on January 2, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 2, 2018

Manzanet-Daniels, J.P., Mazzarelli, Andrias, Gesmer, Oing, JJ.


5325 650889/13

[*1]John Koeppel, Plaintiff-Appellant,
vVolkswagen Group of America, Inc., et al., Defendants-Respondents.


Michael H. Zhu, P.C., New York (Michael H. Zhu of counsel), for appellant.
Barack Ferrazzano Kirschbaum & Nagelberg LLP, Chicago IL (Andrew Spangler of the bar of the State of Illinois admitted pro hac vice of counsel), for respondents.

Order, Supreme Court, New York County (Anil C. Singh, J.), entered on or about February 24, 2017, which denied plaintiff's motion for leave to renew defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
This Court affirmed the dismissal of the complaint for failure to allege facts from which it could be inferred that defendants participated in plaintiff's business partners' alleged scheme to defraud plaintiff out of his ownership of a Volkswagen dealership (128 AD3d 441 [1st Dept 2015]). Thereafter, this Court affirmed denial of plaintiff's first motion for renewal (145 AD3d 436 [1st Dept 2016]). Plaintiff again seeks renewal, this time on the basis of emails between his former business partners and an employee of defendants, claiming they are proof that defendants were part of the scheme.
Plaintiff again has failed to provide reasonable justification for his failure to present the new evidence on defendants' motion (CPLR 2221[e][3]). Further, the new facts, even if considered, do not change the original determination (CPLR 2221[e][2]). The emails contain no facts establishing that defendants knew of the alleged fraud.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 2, 2018
CLERK